Appeal by the defendant from a judgment of the County Court, Nassau County (Peck, J.), rendered July 17, 2007, convicting him of attempted assault in the second degree and arson in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant correctly contends that the County Court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]) improperly allowed the prosecutor to elicit underlying facts of the defendant’s prior conviction involving the same complainant and similar acts (cf. People v Mack, 6 AD3d 551 [2004]; People v Ricks, 135 AD2d 844 [1987]). However, the evidence of the defendant’s guilt was overwhelming and there was no significant probability that the error contributed to defendant’s conviction (see People v Jackson, 8 NY3d 869, 871 [2007]; People v Crimmins, 36 NY2d 230 [1975]).
The defendant’s contention that the prosecutor’s remarks during summation deprived him of a fair trial is unpreserved for appellate review since he failed to object to those specific remarks at trial (see People v Anderson, 24 AD3d 460 [2005]; People v Williams, 303 AD2d 772 [2003]; People v Hughes, 280 AD2d 694 [2001]). In any event, the prosecutor’s remarks constituted fair comment on the evidence and fair response to defense counsel’s summation (see People v Garcia, 66 AD3d 699 [2009]). Thus, the remarks did not deprive the defendant of a fair trial (see People v Thornton, 4 AD3d 561, 562 [2004]). Skelos, J.P., Covello, Hall and Sgroi, JJ., concur.